248 F.2d 942
Roland HALL, Appellant,v.UNITED STATES, Appellee.
No. 7471.
United States Court of Appeals Fourth Circuit.
Argued Oct. 7, 1957.Decided Oct. 18, 1957.

Roland Hall, pro se, on brief.
A. Andrew Giangreco, Asst. U.S. Atty., Arlington, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for a writ of habeas corpus.  Appellant was convicted of crime in the United States District Court for the District of Columbia and was sentenced to a term of imprisonment.  Subsequently he made a motion under 28 U.S.C.A. 2255 to vacate the sentence.  This motion was denied and the denial was affirmed by the United States Court of Appeals for the District of Columbia.  Hall v. United States, 98 U.S.App.D.C. 341, 235 F.2d 838.  By the petition for habeas corpus he seeks to raise again the samm questions decided against him on the motion.  The petition was properly dismissed since there was nothing to indicate that the remedy by motion in the sentencing court under 28 U.S.C.A. 2255 was 'inadequate or ineffective to test the legality of his detention'.  Rice v. Clemmer, 4 Cir., 242 F.2d 870; Gaylord v. Clemmer, 4 Cir., 242 F.2d 872; Bozell v. Welch, 4 Cir., 203 F.2d 711; Myers v. Welch, 4 Cir., 179 F.2d 707, 708; Myers v. United States, 86 U.S.App.D.C. 320, 181 F.2d 802.


2
Affirmed.